IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )
) I.D. No. 1809014012
V. )
)
MALIK STEVENS )
Defendant )
ORDER

AND NOW TO WIT, on this 224 day of January 2020, upon consideration
of the State’s letter requesting that the Court issue an order dismissing the indictment
in case 1809014012, it appears to the Court that:

1. Whereas on December 13, 2019, the Court granted the Defendant’s
Motion to Suppress by Opinion and, in response to oral argument held for the State’s
Motion for Reargument, supplemented such Opinion on January 17, 2020; and

2. Whereas the Attorney General has certified that the evidence excluded
is essential to the prosecution of the case;

IT IS HEREBY ORDERED that the indictment in case 1809014012 is

DISMISSED pursuant to 10 Del. C. § 9902(b).

 
    

Judge William C. C

oc: Prothonotary

cc: Thomas A. Pedersen, Esquire, Law Office of Thomas Pedersen
Zachary Rosen, Deputy Attorney General
Office of Defense Services
Investigative Services Office